                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                   :
                                            :
v.                                          :       Criminal Case No. 1:18-CR-457 (AJT)
                                            :
BIJAN RAFIEKIAN, et al.                     :


                      DEFENDANT BIJAN RAFIEKIAN’S MOTION
                         FOR LEAVE TO FILE UNDER SEAL

       Mr. Rafiekian, through counsel, respectfully moves the Court for leave to file under seal a

motion for a July 8, 2019 hearing on the government’s July 3, 2019 ex parte motion. Pursuant to

Local Criminal Rule 49(D), Mr. Rafiekian is filing this motion with a non-confidential

supporting memorandum and non-confidential proposed order.

Dated: July 5, 2019                                 Respectfully submitted,

                                                    /s/
                                                    Mark J. MacDougall (Pro Hac Vice)
                                                    Stacey H. Mitchell (Pro Hac Vice)
                                                    John C. Murphy (Pro Hac Vice)
                                                    Adam A. Bereston (Pro Hac Vice)
                                                    Samantha J. Block (Pro Hac Vice)
                                                    Counsel for Bijan Rafiekian
                                                    Akin Gump Strauss Hauer & Feld LLP
                                                    2001 K Street NW
                                                    Washington, DC 20006
                                                    Telephone: (202) 887-4000
                                                    Fax: (202) 887-4288
                                                    E-mail: mmacdougall@akingump.com
                                                             shmitchell@akingump.com


                                                    /s/
                                                    Robert P. Trout (VA Bar # 13642)
                                                    Counsel for Bijan Rafiekian
                                                    Trout Cacheris & Solomon PLLC
                                                    1627 Eye Street, NW
                                                    Suite 1130
                                                    Washington, DC 20006
                                                1
    Telephone: (202) 464-3311
    Fax: (202) 463-3319
    E-mail: rtrout@troutcahceris.com




2
                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 5th day of July 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Motion for Leave to File Under Seal was sent via electronic mail by the

Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-VA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)




                                                3
